The plaintiff and the defendant entered into a written contract which provided that the plaintiff was to perform electrical work on premises owned by the defendant.1 The agreement provided that full payment was to be made upon completion of the work, although the agreement did not specify any particular time for completion.
When the defendant failed to pay the plaintiff the balance of the sum due under the contract upon the alleged completion of the plaintiff's work, the plaintiff gave written notice to the defendant of its intent to file a mechanic's lien. Such a lien was filed and suit was subsequently brought for foreclosure of the lien and for money damages. The defendant counterclaimed, seeking damages for the failure of the plaintiff to complete its work and for damage to the roof of the premises allegedly caused by the plaintiff. The trial court rendered judgment for the plaintiff, awarding it damages and a foreclosure of its mechanic's lien. The defendant appeals from that judgment.2 *Page 171 
The court did not specifically render judgment on the defendant's counterclaim but did find the defendant had not proved that the damages to his roof had been caused by the plaintiff's failure to complete the work or by the plaintiff's premature completion of the work.3
On appeal, the defendant claims that the plaintiff failed to prove a completion date for the work and that, therefore, the plaintiff's mechanic's lien was invalid. The validity of the mechanic's lien was not questioned during the trial nor was the issue raised by the defendant in his preliminary statement of issues. This court Is not bound to consider claims of law not raised at trial. Practice Book 285A. Only upon appellate review, does the defendant claim that the mechanic's lien is invalid on the ground that it was not filed within sixty days after the completion of the plaintiff's work.4 This claim is not considered.5
The findings of the court that the plaintiff performed its work within a reasonable period of time and that *Page 172 
the sum of $9043.54 was due to the plaintiff are reasonable findings and should not be disturbed.
The defendant's counterclaim is based on premature performance by the plaintiff which, it is alleged, caused the defendant monetary harm. The contract of the parties did not specify a time for performance. When such is the case, the law will imply that the parties intended that it be completed within a reasonable period of time. Cohn v. Dunn, 111 Conn. 342, 347, 149 A. 851 (1930). The particular amount of time which is a reasonable period of time is a question of fact to be determined by the trier. If the trier makes a factual conclusion and it is reasonably consistent with the subsidiary facts found, the ultimate finding will not be disturbed. Appliances, Inc. v. Yost, 186 Conn. 673, 676-77,443 A.2d 486 (1982).
The trial court found that the plaintiff performed the contract within a reasonable period of time, that the plaintiff did not cause damage to the defendant because of a premature performance, and that the damage to the roof of the premises was not caused by the plaintiff. These facts are not clearly erroneous and were logically and reasonably found.
  There is no error.
In this opinion the other judges concurred.